EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Sharifi on 25-Aug-22.
The application has been amended as follows: 
1. Claim 5, second line, “, such as about 0.7 to about 1.7 Pa·s at 37˚C,” has been deleted.
2. Claim 7, second line, “, such as about 10 to about 25µm” has been deleted.
3. Claim 8, third line, “, such as about 0.015 to about 0.65 mg/s” has been deleted.
4. New claim 52 is added – 52. (New) The method according to claim 5, wherein the hydrogel composition has a viscosity prior to cross-linking is about 0.7 to about 1.7 Pa·s at 37˚C and a viscosity of about 9 to about 150 Pa·s at 37˚C after cross-linking.--
5. New claim 53 is added – 53. (New) The method according to claim 7, wherein the hydrogel matrix has a pore size range of about 10 to about 25µm.—
6. New claim 54 is added – 54. (New) The method of claim 8, wherein the hydgel mastrix is degraded by 10 U/mL type I collagenase in PBS solution at 37˚C at a rate of about 0.15 to about 0.65 mg/s.--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612